Citation Nr: 0521956	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-01 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart condition, 
to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
February 1970.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

An initial review of the record reveals that at the time of 
his initial filing for benefits in September 2001, the 
veteran reported on his formal application that he was in 
receipt of benefits from the Social Security Administration 
(SSA), specifically SSI (Supplemental Security Income) 
benefits, and he indicated that he was totally disabled due 
to diabetes and cardiac problems.  Moreover, administrative 
documentation contained in the claims file and dated in March 
2003 indicates that the RO received information to indicate 
that the veteran was still in receipt of these benefits.  
There is no information in the claims file, however, that 
indicates that the RO has attempted to procure the veteran's 
SSA records.

In light of the above, it appears that the SSA may have 
medical records and/or other information that is pertinent to 
the veteran's pending appeal for entitlement to service 
connection for diabetes mellitus and for a heart condition.  
Moreover, VA is obligated to try and obtain these records for 
the veteran.  See 38 C.F.R. § 3.159(c)(2) (2004); Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the 
administrative law judge, and give that evidence the 
appropriate consideration and weight); Martin v. Brown, 4 
Vet. App. 136 (1993) (not only must the final SSA decision be 
obtained, but also all records upon which that decision was 
based); Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 
(1992).  Thus, a remand is required at this time in order to 
attempt to obtain any such records on the veteran's behalf.

Additionally, the record reflects that after the veteran's 
original VA Form 9 Substantive Appeal (VA Form 9) in this 
matter was "misplaced," his representative completed a new 
one for him and submitted it to the RO in September 2004.  
After transfer of the appeal to the Board, however, the RO 
apparently located the veteran's original VA Form 9, as dated 
in December 2003 and received at the RO in January 2004.  The 
RO forwarded this document to the Board in May 2005.  
Importantly, this VA Form 9, which was completed and endorsed 
by the veteran, indicates that he desires to participate in a 
Travel Board Hearing for his appeal, whereas the 
representative's later VA Form 9, as completed and submitted 
on his behalf, states the opposite.  In this matter, the 
Board recognizes that the veteran's representative has the 
authority to act on his behalf, see 38 C.F.R. § 20.301 
(2004), and that the representative's VA Form 9 is the later 
document of record.  However, since this case must be 
returned to the RO for additional evidentiary development and 
in order to ensure all due process to the veteran, the RO 
should determine whether he wants a Travel Board Hearing and 
if so, ensure that such a hearing is scheduled.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should contact the veteran and 
his representative in order to determine 
whether he continues to want a personal 
hearing before a member of the Board 
sitting at the RO.  If the answer is yes, 
then the RO should proceed with all 
necessary actions to satisfy this 
request.

2.  The RO should contact the SSA in 
order to obtain all records pertinent to 
the veteran's award and receipt of 
benefits based upon disability from 
diabetes mellitus and a heart condition, 
including any disability determination of 
the Administrative Law Judge, as well as 
all medical records relied upon for that 
determination.

3.  After the RO completes the 
development requested in paragraph no. 2 
to the extent possible, it should again 
review the claims on the basis of all 
additional evidence associated with the 
claims file.  If the RO cannot grant the 
benefits sought on appeal in their 
entirety, then it should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals (Court) for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


